Exhibit 10.1

TERMINATION AGREEMENT

This Termination Agreement (this “Agreement”), signed October 5, 2020 and
effective as of September 30, 2020, is between Peabody Energy Corporation, a
Delaware corporation (“Peabody”), and Arch Resources, Inc., a Delaware
corporation (“Arch”). Arch and Peabody are each a “Party” and collectively the
“Parties”. Capitalized terms used and not otherwise defined herein shall have
the meanings ascribed to such terms in the Implementation Agreement (as
hereinafter defined).

RECITALS

WHEREAS, the Parties entered into that certain Implementation Agreement, dated
as of June 18, 2019 (the “Implementation Agreement”); and

WHEREAS, the Parties now desire to terminate the Implementation Agreement.

NOW THEREFORE, in consideration of the premises and the respective
representations, warranties, covenants, agreements and conditions contained
herein, the Parties agree as follows:

1.    Mutual Termination. The Implementation Agreement is hereby terminated in
all respects by mutual written agreement of Peabody and Arch pursuant to
Section 9.1(a) of the Implementation Agreement. Except as set forth in
Section 9.2 of Implementation Agreement, (a) the Implementation Agreement is of
no further force or effect and no Party shall have any further rights or
obligations under the Implementation Agreement and (b) no terms or conditions of
the Implementation Agreement shall survive the termination thereof. The
Confidentiality Agreement and the Common Interest Agreement shall remain in full
force and effect in accordance with their terms.

2.    Mutual Release. Notwithstanding anything in the Implementation Agreement
(including Section 9.2 thereof) to the contrary, none of the Parties, any of
their respective Affiliates or any Representative of any of the foregoing shall
have any liability of any kind for any breach of the Implementation Agreement
prior to the date hereof.

3.    Entire Agreement. This Agreement constitutes the entire agreement between
the Parties and supersedes all prior agreements, understandings, negotiations
and discussions, whether written or oral, between the Parties with respect to
the subject matter hereof.

4.    Miscellaneous. Sections 1.2, 10.2 and 10.4 through 10.12 of the
Implementation Agreement are hereby incorporated herein by reference, mutatis
mutandis.

5.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed will be deemed to be an original
and when taken together shall constitute the entire and same agreement. Delivery
of an executed signature page to this Agreement by any Party by electronic
transmission will be as effective as delivery of a manually executed copy of
this Agreement by such Party.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by the Parties as of the
date first written above.

 

PEABODY ENERGY CORPORATION By:  

/s/ Glenn L. Kellow

Name:   Glenn L. Kellow Title:   President and Chief Executive Officer ARCH
RESOURCES, INC. By:  

/s/ Paul A. Lang

Name:   Paul A. Lang Title:   President and Chief Executive Officer

 

[Signature Page to Termination Agreement]